Citation Nr: 1509760	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  06-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine for the period prior to August 21, 2014, and 40 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for a facial scar for the period prior to July 13, 2009, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to October 1985, October 1985 to October 1989, and March 1990 to August 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.

In November 2013, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

Subsequently, an October 2014 rating decision granted a higher 40 percent rating for the Veteran's DDD of the lumbar spine (from 10 percent), effective August 21, 2014, and also granted a higher 30 percent rating for his facial scar (from 10 percent), effective July 13, 2009.  As these grants of higher ratings did not constitute grants of the full benefits sought on appeal, these matters remained before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993)

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In December 2014, and in January 2015, before the Board promulgated a decision, the Board received written statements from the Veteran that expressed his desire to withdraw from appellate review his claim for entitlement to an evaluation in excess of 10 percent for DDD of the lumbar spine for the period prior to August 21, 2014, and 40 percent thereafter.

2.  In December 2014, and in January 2015, before the Board promulgated a decision, the Board received a written statements from the Veteran that expressed his desire to withdraw from appellate review his claim for entitlement to an evaluation in excess of 10 percent for a facial scar for the period prior to July 13, 2009, and 30 percent thereafter.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of a claim for entitlement to an evaluation in excess of 10 percent for DDD of the lumbar spine for the period prior to August 21, 2014, and 40 percent thereafter, have been met.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal by the Veteran of an appeal of a claim for entitlement to an evaluation in excess of 10 percent for a facial scar for the period prior to July 13, 2009, and 30 percent thereafter, have been met.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claim for an evaluation in excess of 10 percent for DDD of the lumbar spine for the period prior to August 21, 2014, and 40 percent thereafter, and his claim for an evaluation in excess of 10 percent for a facial scar for the period prior to July 13, 2009, and 30 percent thereafter, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In December 2014, and in January 2015, before the Board promulgated a decision in this matter, the Veteran submitted written requests to withdraw both of these matters from appellate consideration.  Therefore, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claims, and they must therefore be dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 10 percent for DDD of the lumbar spine for the period prior to August 21, 2014, and 40 percent thereafter, is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent for a facial scar for the period prior to July 13, 2009, and 30 percent thereafter, is dismissed.



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


